Opinion issued July 5, 2012.




                                          In The
                                   Court of Appeals
                                         For The
                              First District of Texas

                                   NO. 01-12-00088-CV
                                       ____________

                              EDWARD COX, Appellant

                                            V.

           TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Appellee


    On Appeal from the Administrative Review and Risk Management Division1
                     Texas Department of Criminal Justice
          Internal Grievance System Nos. 2012049352 & 20120468042


                             MEMORANDUM OPINION
1
         This case was appealed to the Tenth Court of Appeals sitting in Waco, Texas and
         was docketed under cause number 10-12-00001-CV. The case was transferred
         pursuant to an order of the Texas Supreme Court dated January 10, 2012, in
         miscellaneous docket number 12-9008.
2
         Although there are two grievance numbers, they appear to involve the same facts
         and allegations and were transferred to this Court under one cause number. We
         will therefore treat the two grievance numbers as one appellate cause.
      Appellant Edward Cox attempts to appeal from a decision of the

Administrative Review and Risk Management Division of the Texas Department of

Criminal Justice. We dismiss the appeal.

      Under Texas law, “there is no right to judicial review of an administrative

order unless a statute provides a right or unless the order adversely affects a vested

property right or otherwise violates a constitutional right.” Cont’l Cas. Ins. Co. v.

Functional Restoration Assocs., 19 S.W.3d 393, 397 (Tex. 2000); see Harrison v.

Tex. Dep’t of Criminal Justice, Inst’l Div., 164 S.W.3d 871, 876 (Tex. App.—

Corpus Christi 2005, no pet.). Texas Government Code section 501.008 requires

the Texas Department of Criminal Justice to “develop and maintain a system for the

resolution of grievances by inmates housed in facilities operated by the

department.” TEX. GOV’T CODE ANN. § 501.008(a) (West 2004). The department’s

grievance system provides the exclusive administrative remedy to an inmate for a

claim against the department that arises while the inmate is housed in a facility

operated by the department. Id. Only after an inmate pursues relief through the

grievance system may the inmate file a claim in state court, and even then he may

only file a claim if authorized by statute. See TEX. GOV’T CODE ANN. § 501.008(d);

Cont’l Cas. Ins. Co., 19 S.W.3d at 397.




                                           2
      Pursuant to section 2001.171 of the Administrative Procedure Act, a “person

who has exhausted all administrative remedies available within a state agency and

who is aggrieved by a final decision in a contested case is entitled to judicial review

under this chapter.” TEX. GOV’T CODE ANN. §§ 2001.002, 2001.171 (West 2008).

Section 2001.226, however, exempts “a rule or internal procedure of the Texas

Department of Criminal Justice . . . that applies to an inmate or any other person

under the custody or control of the department or to an action taken under that rule

or procedure” from the Administrative Procedure Act. TEX. GOV’T CODE ANN.

§ 2001.226 (West 2008). Therefore, an inmate has no right to judicial review of a

decision made pursuant to the department’s grievance system. See Cont’l Cas. Ins.

Co., 19 S.W.3d at 397; Foster v. Tex. Dep’t of Criminal Justice, 344 S.W.3d 543,

547–49 (Tex. App.—Austin 2011, pet. denied) (holding that section 2001.226

barred judicial review of execution procedure because it was internal procedure of

Texas Department of Criminal Justice); Harrison v. Tex. Dep’t of Criminal Justice,

Inst’l Div., 164 S.W.3d at 876 (holding that section 2001.226 barred judicial review

of administrative decision of Texas Department of Criminal Justice); Kelley v.

State, No. 14-03-00480-CV, 2004 WL 1171770, *1 (Tex. App.—Houston [14th

Dist.] May 27, 2004, no pet.) (holding that inmate could not seek judicial review of




                                          3
department’s determination pursuant to inmate grievance system that his grievance

was not timely).

      In this case, appellant attempts to directly appeal from a decision made by the

Administrative Review and Risk Management Division of the Texas Department of

Criminal Justice. The decision, which found that appellant’s grievance was not

timely, is the result of a grievance appellant filed with the department’s grievance

system against the department. We have no jurisdiction over such an appeal.3 See

TEX. GOV’T CODE ANN. §§ 501.008(d) (stating that inmate may file claim, after

exhausting grievance procedure, in state court); 2001.226 (excepting department’s

rules and procedures from Administrative Procedure Act); see also Foster, 344
S.W.3d at 547–49 (holding that section 2001.226 barred judicial review of

execution procedure because it was internal procedure of Texas Department of

Criminal Justice); Harrison, 164 S.W.3d at 876 (holding that section 2001.226

barred judicial review of administrative decision of Texas Department of Criminal

Justice); Kelley, 2004 WL 1171770, at *1 (holding that inmate could not seek


3
      Appellant’s grievance involves a claim for $21.00. In civil cases, we “have
      jurisdiction when the amount in controversy or the judgment rendered exceeds
      $250.” TEX. GOV’T CODE ANN. § 22.220 (West Supp. 2011); see TEX. CIV. PRAC.
      & REM. CODE ANN. § 51.012 (West Supp. 2011); Tune v. Tex. Dep’t of Pub. Safety,
      23 S.W.3d 358, 361–62 (Tex. 2000). Accordingly, we have no jurisdiction over
      this appeal. Nonetheless, because we have not provided appellant with the
      mandatory notice of intent to dismiss on this basis, we do not base our dismissal on
      this ground. See TEX. R. APP. P. 42.3.
                                           4
judicial review of department’s determination pursuant to inmate grievance system

that his grievance was not timely).

       On January 6, 2012, the Clerk of the Tenth Court of Appeals notified

appellant that his appeal was subject to dismissal for want of jurisdiction unless he

filed a response showing that a court of appeals has jurisdiction over this case.

Appellant did not adequately respond.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a), 43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Bland, Massengale, and Brown.




                                         5